 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of the 6th day of
August, 2014, between Omni Bio Pharmaceutical, Inc., 181 W. Boardwalk Drive,
Suite 202, Fort Collins, CO (the “Employer”) and Jack Riccardi, 1244 Oxford
Circle, Lansdale, PA 19446 (the “Executive”).

 

RECITALS

 

A.     The Employer is a biopharmaceutical company exploring new methods of use
of Alpha-1 antitrypsin (“AAT”) and development of one or more recombinant
versions of AAT (“Fc-AAT”) (the “Business”).

 

B.     The Employer desires to employ the Executive as its Chief Financial
Officer under the terms and conditions below set forth. The Executive desires to
be so employed upon the terms and conditions below set forth.

 

C.     The Executive acknowledges that his receipt of benefits under this
Agreement depends on, among other things, the Executive’s willingness to agree
to and abide by the Confidentiality and Covenants Not to Compete or Solicit
provisions in Sections 7 and 8 below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the terms and the mutual undertakings
contained herein, it is agreed as follows:

 

1.     Term.

 

(a)     Subject to the terms of this Agreement, this Agreement shall commence on
September 1, 2014 and shall terminate on the earlier of the Executive’s death or
legally-determined disability, or the termination of this Agreement in accord
with the provisions contained in Section 5 below (the “Termination Date”).

 

 

2.     Title. The Employer agrees to employ the Executive as its Chief Financial
Officer and the Executive accepts such employment.

 

3.     Duties.

 

(a)     The Executive shall render all services of the nature of the services
that a Chief Financial Officer would render to a company in the
biopharmaceutical industry.

 

(b)     During the Term of this Agreement, the Executive shall devote his full
time, energy, skill and best efforts to promote the Employer’s Business and
affairs and to perform his duties hereunder.

 

(c)     The Executive shall report directly to the Chief Executive Officer of
the Employer.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Compensation.

 

(a)     Commencing on September 1, 2014, and continuing through the month in
which the Company realizes a public cash infusion of at least $5 million, the
Employer shall pay to the Executive a salary of $10,416.67 per month.

 

(b) Commencing the month immediately following the Company’s realization of a
successful public cash infusion of at least $5 million, the Employer shall pay
to the Executive a salary of $12,500 per month

 

(c) On September 1, 2014, the Executive shall also receive non-dilutive time
vesting warrants with a seven year term to purchase 750,000 shares of Employer
common stock with an exercise price equal to the closing price of the common
stock on September 1, 2014. The warrants will vest in one-third increments on
September 1, 2014, September 1, 2015 and September 1, 2016 with the latter two
vestings contingent upon Executive's continued employment with the Employer on
each milestone date.

 

(d)     The Employer will reimburse the Executive for all reasonable and
necessary out-of-pocket business, travel, and entertainment expenses incurred by
the Executive in the performance of the Executive’s duties and responsibilities
to the Employer during the Executive’s employment under this Agreement. Employer
shall also reimburse Executive reasonable commuting expenses for travel from the
Executive’s primary residence to the Employer’s headquarters. Such reimbursement
shall be subject to the Employer’s normal policies and procedures for expense
verification, documentation, and reimbursement.

 

5.     Termination.

 

(a)     This Agreement may be terminated by either party for any reason or no
reason upon thirty (30) days’ advance written notice of termination from one
party to the other. This Agreement may also be terminated by the Employer for
Cause immediately upon written notice to the Executive. The term “Cause”, as
used herein means any willful misconduct, gross negligence, breach of
Executive’s obligations under Sections 3, 7 or 8, or the commission of any
felony or dishonest act, including, without limitation, any fraud against the
Employer, any of the affiliates, clients or customers of the Employer.

 

(b)     If the Executive’s employment with the Employer is terminated by the
Employer without Cause and the Termination Date is prior to the expiration of
the Term, then the Employer will, subject to the conditions in Section 5(d), pay
to Executive as severance pay an amount equal to three times his then current
monthly base salary. Notwithstanding anything herein to the contrary, in no
event will the severance pay available to the Executive under this Section 5(b)
exceed the amount payable under Treas. Reg. Section 1.409A-1(b)(9)(iii).

 

(c)     Severance pay pursuant to Section 5(b) will be paid to the Executive in
equal installments in accordance with the Employer’s regular payroll schedule,
less all legally required and authorized deductions and withholdings, commencing
on the first normal payroll date of the Employer following the expiration of the
applicable rescission periods provided by law applicable to the release
specified in Section 5(d) below and continuing for the applicable period
thereafter; provided, however, that if the Termination Date occurs before
December 31 of any year, any severance amounts that remain payable under Section
5(b) after the last normal payroll date before March 15 of the following year
shall be payable in a lump sum on March 15 of that following year, less all
legally required and authorized deductions and withholdings, and that if such
rescission periods have not then expired, the severance pay pursuant to Section
5(b) will be forfeited and not paid to the Executive. Notwithstanding the
foregoing, the Employer’s obligations to make severance payments pursuant to
this Section 5 shall cease to be effective upon the date that the Executive
accepts employment with another employer. The Executive shall notify the
Employer promptly upon his acceptance of such employment.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding the foregoing provisions of this Section 5, the Employer
will not be obligated to make any payments under Section 5 hereof unless (i) the
Executive, if reasonably requested by the Chief Executive Officer of the
Employer and for no additional consideration, completes such transitional duties
as the Chief Executive Officer may assign; (ii) the Executive signs a release of
claims in favor of the Employer and its affiliates (substantially in a form to
be prescribed by the Chief Executive Officer) on or before expiration of the
applicable consideration period specified therein, if any, and all applicable
consideration and rescission periods provided by law have expired; and (iii) the
Executive is in strict compliance with the terms of this Agreement and any other
agreements with the Employer that survive the termination of the Executive’s
employment.

 

6.     Return of Documents. On termination of this Agreement, or at any time
upon the request of the Chief Executive Officer, the Executive shall return to
the Employer all documents, including all copies thereof, and all other property
relating to the business or affairs of the Employer, including, without
limitation, customer lists, agents or representatives lists, commission
schedules and information manuals, letters, materials, reports, lists and
records (all such documents and other property being hereinafter referred to
collectively as the “Materials”), in his possession or control, no matter from
whom or in what manner he may have acquired such property. The Executive
acknowledges and agrees that all of the Materials are property of the Employer
and releases all claims of right of ownership thereto.

 

7.     Confidentiality.

 

(a)     The Executive’s employment creates a relationship of confidence and
trust in the Executive for the benefit of the Company with respect to any
information relating to the business, financial condition, plans or prospects of
the Company. All of such information has commercial value in the business in
which Company is engaged and is referred to as “Company Proprietary Information”
in this Agreement. By way of illustration, but not limitation, Company
Proprietary Information includes any and all technical and non-technical
information including patents, copyrights, trade secrets, and proprietary
information, techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae related to the current, future and proposed products and
services of the Company, and includes, without limitation, its respective
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)     All Company Proprietary Information is the sole property of the Company,
its assigns, and the Company, its assigns and its customers will be the sole
owner of all patents, copyrights, maskworks, trade secrets and other rights in
connection therewith. The Executive hereby assigns to the Company any rights the
Executive may have or acquire in such Company Proprietary Information. At all
times, both during Executive’s employment by the Company and after termination
of such employment, the Executive will keep in confidence and trust all Company
Proprietary Information, and Executive will not use or disclose any Company
Proprietary Information or anything directly relating to it without the written
consent of the Company, except as may be necessary in the ordinary course of
performing Executive’s duties as an employee of the Company. Notwithstanding the
foregoing, it is understood that, at all such times, Executive is free to use
information which is generally known in the trade or industry not as a result of
a breach of this Agreement. Outside of employment by the Company and after
termination of employment with the Company, Executive may use the general skill,
knowledge, know-how and experience acquired during employment with the Company,
provided that such use (a) does not relate (i) directly to the business of the
Company or (ii) to the Company’s actual or demonstrably anticipated research or
development or (b) does not result from any work performed by Executive for the
Company.

 

8.     Covenants Not to Compete or Solicit.

 

(a)     Executive agrees that during the Term of this Agreement and for one (1)
year thereafter, he will not, directly or indirectly (whether as sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent) compete with, or participate in any business
that competes with, the Employer’s Business, as then conducted, anywhere in the
world; provided that the Executive may invest in (i) the securities of any
business or enterprise (but without otherwise participating in the activities of
such business or enterprise) which are listed on a national or regional
securities exchange or traded in the over-the-counter market, and (ii) equity
interests of the Employer.

 

(b)     Executive undertakes that during the Term of this Agreement and for one
(1) year thereafter he will not, directly or indirectly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), do any of the following: (i) hire, or attempt
to hire for employment, any person who is an employee of the Employer on the
date of such termination of employment, or attempt to influence any such person
to terminate his or her employment by the Employer; or (ii) in any other manner
interfere with, disrupt or attempt to disrupt the relationship, contractual or
otherwise, between the Employer and any of its employees, or disparage the
business or reputation of the Employer to any such person.

 

(c)     Executive undertakes that during the Term of this Agreement and for one
(1) year thereafter he will not, directly or indirectly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), do any of the following: (i) solicit, service
or accept any actual or prospective accounts, clients, business partners or
customers of the Employer during the period of the Executive’s employment by the
Employer; (ii) influence or attempt to influence any of the accounts, customers,
business partners or clients referred to in Subsection 8(c)(i) to transfer their
business, relationship or patronage from the Employer to any other person or
company engaged in a similar business; (iii) directly assist any person or
company soliciting, servicing or accepting any of the accounts, customers,
partners or clients referred to in Subsection 8(c)(i); or (iv) in any other
manner directly interfere with, disrupt or attempt to disrupt the relationship,
contractual or otherwise, between the Employer and any of its accounts,
customers, business partners or clients referred to in Subsection 8(c)(i), or
any other person, or disparage the business or reputation of the Employer to any
such person.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(d)     Executive will not make any statement or remark to any person or entity
that defames or disparages the reputation, character, image, products, or
services of Employer, or the reputation or character of Employer’s employees,
officers or directors. Employer, its employees, officers and directors will not
make any statement or remark to any person or entity that defames or disparages
the reputation, character, image, products, or services of Executive.

 

9.     Enforcement of Covenants.

 

The parties acknowledge and agree that the covenants contained in Sections 7 and
8 are essential elements of this Agreement that are required for the protection
of the Employer’s confidential, proprietary and trade secret information, its
relationships with its clients and customers and its goodwill, and that, but for
the agreements of the Executive to comply with such covenants, the Employer
would not have entered into this Agreement. The parties further acknowledge and
agree that a breach by the Executive of the covenants contained in Sections 7
and 8 may result in irreparable injury to the Employer for which there is no
adequate remedy at law and that the Employer shall be entitled to seek
enforcement of the same by means of a temporary restraining order and/or a
preliminary or permanent injunction issued by any court having jurisdiction
thereof. In the event that the Executive breaches any of the covenants contained
in Sections 7 and 8, the Employer shall be entitled to an accounting and
repayment of all profits, commissions and benefits the Executive receives in
connection with such breach. The Executive agrees to indemnify and hold harmless
the Employer against all of its costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the enforcement of the covenants contained in Sections 7 and 8, except, with
respect to the enforcement of any such covenant by the Employer, to the extent
that the Employer is the prevailing party in any action or proceeding commenced
by the Employer in connection therewith. The covenants contained in Sections 7
and 8 shall survive the termination of this Agreement. The remedies provided in
this Section 9 shall be in addition to, and not in lieu of, any other remedies
and relief including damages to which the Employer may be entitled.

 

           10.     Employer’s Inventions. The Executive hereby sells, transfers
and assigns to the Employer or to any person, or entity designated by the
Employer, all of the entire right, title and interest of the Executive in and to
all inventions, ideas, disclosures and improvements, whether patented or
unpatented, and copyrightable material, made or conceived by the Executive,
solely or jointly, or in whole or in part, during the term hereof which (i)
relate to methods, apparatus, designs, products, processes or devices sold,
leased, manufactured, used or under construction or development by the Employer
or any subsidiary or (ii) otherwise relate to or pertain to the business,
functions or operations of the Employer or any subsidiary.  The Executive shall
communicate promptly and disclose to the Employer, in such form as the Employer
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements; and, whether during the term
hereof or thereafter, the Executive shall execute and deliver to the Employer
such formal transfers and assignments and such other papers and documents as may
be required of the Executive to permit the Employer or any person or entity
designated by the Employer to file and prosecute the patent applications and, as
to copyrightable material, to obtain copyright thereon.  Any invention by the
Executive within one (1) year following the termination of this Agreement shall
be deemed to fall within the provisions of this Section 11 unless proved by the
Executive to have been first conceived and made following such termination. This
provision shall not apply to any ideas, skills, methods or knowledge that the
Executive possesses prior to the term of Employment.

 

 
-5-

--------------------------------------------------------------------------------

 

 

11.     Blue-Pencil. If a court of competent jurisdiction shall at any time deem
the terms of any of the covenants and undertakings of the Executive under
Sections 8 and 9 herein too broad, the court shall modify the offending
provisions to make such provisions enforceable to the maximum extent permitted
by law and the other provisions of those Sections 8 and 9 shall nevertheless
stand. The court in each case shall reduce the period of restriction to a
permissible duration and shall modify any other provision deemed overly broad so
that it is enforceable to the maximum extent permitted by law.

 

12.     Notices. Unless otherwise specifically provided herein, all notices,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered by hand or mailed,
certified or registered mail, return receipt requested, with postage prepaid at
the following addresses, and/or to such other addresses and/or persons which
either party may designate by like notice:

 

(a)           If to the Executive, to:

Jack Riccardi

1244 Oxford Circle

Lansdale, PA 19446

 

(b)           If to the Employer, to:

 

Attn: Chief Executive Officer

Omni Bio Pharmaceutical, Inc.

181 W. Boardwalk Drive, Suite 202

Fort Collins, CO 80525

 

With a copy to:

 

Heather Badami, Esq.

Fox Rothschild LLP

10 Sentry Parkway, Suite 200

P.O. Box 3001

Blue Bell, PA 19422

 

13.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware without regard to
conflict of law provisions. Any disputes with respect to the interpretation of
this Agreement or the rights and obligations of the parties hereto shall be
exclusively brought in any federal or state court of competent jurisdiction
located in the State of Delaware. Each of the parties waives any right to object
to the jurisdiction or venue of such courts or to claim that such courts are an
inconvenient forum.

 

 
-6-

--------------------------------------------------------------------------------

 

 

14.     Additional Provisions.

 

(a)     The Executive may not assign or delegate the performance of any of his
rights and/or obligations under this Agreement. The Employer may assign its
rights and/or obligations under this Agreement.

 

(b)     This Agreement constitutes the entire agreement, representation and
understanding of the parties hereto with respect to the subject matter hereof,
and no amendment or modification hereof shall be valid or binding unless made in
writing and signed by the parties hereto.

 

(c)     No waiver of any provision of this Agreement shall be valid unless the
same is in writing and signed by the party against whom it is sought to be
enforced. No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

(d)     Executive acknowledges that prior to the execution of this Agreement he
had full opportunity to consult with his independent attorneys and advisors as
he deemed appropriate and he fully understands the nature and scope of his
rights and obligations hereunder.

 

(e)     The Employer may withhold from any amounts payable under this Agreement
such federal, state and local income and employment taxes as the Employer shall
determine are required to be withheld pursuant to any applicable law or
regulation.

 

(f)     The parties intend that this Agreement and the payments and other
benefits provided hereunder be exempt from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”) to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Section 409A is applicable to this Agreement, the parties intend that
this Agreement comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. If either party believes, at any time,
that any payments and other benefits under this is not so exempt or does not so
comply, such party will promptly advise the other party and they each will
negotiate reasonably to amend the terms of this Agreement such that it is exempt
or complies with the most limited possible economic effect on the parties or to
mitigate any additional tax or interest (or both) that may apply under Section
409A if exemption or compliance is not practicable. With respect to any payments
and benefits under this Agreement to which Section 409A applies, all references
in this Agreement to the termination of the Executive’s employment are intended
to mean the Executive’s “separation from service,” within the meaning of Section
409A(a)(2)(A)(i). Notwithstanding the foregoing, no provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with Section 409A from the Executive or any other individual to the
Employer or any of its affiliates.

 

 
-7-

--------------------------------------------------------------------------------

 

 

(g)     If any provision of this Agreement is invalid or unenforceable in any
jurisdiction such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability, but the foregoing shall not
render invalid or unenforceable in such jurisdiction the remainder of this
Agreement or the remainder of such provision or affect the validity or
unenforceability of any provision of this Agreement in any other jurisdiction.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first above written.

 

 



OMNI BIO PHARMACEUTICAL, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Bruce E. Schneider

 

 

By:

Bruce E. Schneider

 

 

Its: 

Chief Executive Officer

 

                  Jack Riccardi                     /s/ Jack Riccardi     Jack
Riccardi  

 

 

 -9-